10-3179-cv
     Baguer v. Spanish Broadcasting Sys., Inc.


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of June, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judge,
10                JED S. RAKOFF,*
11                              District Judge.
12
13       - - - - - - - - - - - - - - - - - - - -X
14      MICHAEL BAGUER,
15
16                   Plaintiff-Appellant,
17
18                   -v.-                                               10-3179-cv
19
20      SPANISH BROADCASTING SYSTEMS, INC.,
21
22               Defendant-Appellee,
23      - - - - - - - - - - - - - - - - - - - -X


                *
              The Honorable Jed S. Rakoff, of the United States
         District Court for the Southern District of New York,
         sitting by designation.
                                                 1
 1   FOR APPELLANT:    Jerry S. Goldman
 2                     Anderson Kill & Olick, P.C.
 3                     New York, NY
 4
 5   FOR APPELLEES:    William C. Zifchak
 6                     Carlos L. Lopez
 7                     Kaye Scholer LLP
 8                     New York, NY
 9
10
11        Appeal from two judgments by the United States District
12   Court for the Southern District of New York (Sullivan, J.),
13   one denying Appellant’s motion to supplement the record, and
14   the other granting Appellee’s motion for summary judgment
15   and entering judgment for Appellee on all claims.
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the district court’s judgments are
19   AFFIRMED.
20
21        Michael Baguer appeals from an order by the district
22   court denying his motion to supplement the record and from
23   an order by the district court granting summary judgment to
24   Spanish Broadcasting Systems, Inc. (“SBS”) on all of
25   Baguer’s claims, including those under the Civil Rights Act
26   of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), and the
27   Age Discrimination in Employment Act of 1967, 29 U.S.C. §
28   621, et seq. (“ADEA”). We assume the parties’ familiarity
29   with the underlying facts, the procedural history, and the
30   issues presented for review.
31
32        We review a district court’s denial of a motion to
33   supplement the record for abuse of discretion. See Allied
34   Mar., Inc. v. Descatrade SA, 620 F.3d 70, 76 (2d Cir. 2010).
35   Likewise, we review a district court’s denial of an
36   evidentiary hearing for abuse of discretion. Zappia Middle
37   E. Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253
38   (2d Cir. 2000). We review de novo a district court’s grant
39   of summary judgment for the defendant. Aulicino v. N.Y.C.
40   Dep’t of Homeless Servs., 580 F.3d 73, 79 (2d Cir. 2009).
41
42        A district court abuses its discretion regarding a
43   discovery request only “when the action taken was
44   improvident and affected the substantial rights of the

                                  2
 1   parties.” Wills v. Amerada Hess Corp., 379 F.3d 32, 51 (2d
 2   Cir. 2004) (internal quotation marks omitted). Baguer made
 3   neither showing in his appeal to this Court. Moreover, the
 4   district court did not abuse its discretion in declining to
 5   hold a hearing on the matter because the insufficiency of
 6   Baguer’s motion was clear on the record.
 7
 8        The district court granted summary judgment to SBS on
 9   Baguer’s ADEA claim because it concluded that Baguer failed
10   to establish a prima facie case of discrimination under the
11   McDonnell Douglas framework. See McDonnell Douglas Corp. v.
12   Green, 411 U.S. 792, 802 (1973) (establishing burden-
13   shifting framework for Title VII claims); D’Cunha v.
14   Genovese/Eckerd Corp., 479 F.3d 193, 195-96 (2d Cir. 2007)
15   (applying McDonnell Douglas framework to ADEA claims). The
16   district court concluded that Baguer established a prima
17   facie case of race discrimination, but it still granted
18   summary judgment to SBS on Baguer’s Title VII claim because
19   Baguer failed to raise a genuine issue of fact as to the
20   validity of SBS’s proffered nondiscriminatory reason for
21   terminating Baguer. While this Circuit has previously
22   suggested that a difference in age of eight years or can be
23   sufficient to raise an inference of age discrimination, see
24   e.g., D’Cunha v. Genovese/Eckerd Corp., 479 F.3d 193, 195
25   (2d Cir. 2007) (per curiam), we need not resolve whether
26   Baguer has established such a prima facie case here because
27   both his Title VII and ADEA claims are doomed by his failure
28   to rebut the nondiscriminatory rationale SBS articulated for
29   terminating him.
30
31        SBS produced testimonial and documentary evidence of
32   Baguer’s poor job performance. Baguer failed to refute this
33   evidence and also failed to produce any non-conclusory
34   evidence (circumstantial or direct) that would support a
35   rational finding that “more likely than not” discrimination
36   was the real reason for his termination. Weinstock v.
37   Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). We
38   therefore affirm the district court’s grant of summary
39   judgment to SBS on Baguer’s Title VII and ADEA claims.
40
41        The district court granted summary judgment to SBS on
42   all of Baguer’s state law claims. While Baguer mentions
43   these claims in the last two pages of his brief, he fails to
44   make any meaningful argument that the district court erred

                                  3
 1   in rejecting them on summary judgment. To the extent that
 2   his appeal on these claims is not resolved by our affirming
 3   the district court’s grant of summary judgment to SBS on his
 4   federal claims, he waived them by insufficiently arguing
 5   them in his brief. Design Strategy, Inc. v. Davis, 469 F.3d
 6   284, 300 (2d Cir. 2006) (“Issues not sufficiently argued in
 7   the briefs are considered waived and normally will not be
 8   addressed on appeal.” (internal quotation marks omitted)).
 9   We therefore affirm the district court’s grant of summary
10   judgment to SBS on the remainder of Baguer’s claims.
11
12        For the foregoing reasons, the judgments of the
13   district court are hereby AFFIRMED.
14
15
16                              FOR THE COURT:
17                              CATHERINE O’HAGAN WOLFE, CLERK
18




                                   4